Manning J.,
.(dissenting) :
The rights of the relator depend on the city charter, which, it seems to me, in regard to the question before us, can have but one meaning, and is therefore too clear to admit of construction. It provides when any land has been sold for a tax, that “if the owners or occupants of, or parties in interest in the same, shall, within one year after such sale, deposit with the treasurer of the city, for the use of the purchaser, the full amount of the assessment or tax for which such real estate was sold,” &e., the term for which such real estate was sold shall cease and be determined, at the time of making such deposit. The tax is an entirety that is not susceptible of division, unless authorized by the charter itself; and in the present case the very idea of a division is excluded by the phraseology of the charter, “ the full amount of the assessment or tax for which such real estate was sold.,’>
The tax roll is required to be left a certain length of time with the city treasurer, before it is placed in the hands of the collector, to give an opportunity to the taxpayer to save the expenses of collection by paying the tax to him; but there is not any thing in the charter authorizing the treasurer to receive a part of the tax only, nor is there any thing authorizing the collector to receive a part of the tax, and to release a corresponding part of the land from the lien for the balance.
In regard to state, county and town taxes, the statute provides, in express terms, that the collector may receive a part of the tax on a corresponding part of the land taxed, *18and that the tax on a part, or on an undivided interest, maybe paid after the tax has been returned, at any time before sale, or after sale and before the túne of redemption has expired.
Why this difference between the city taxes of Detroit and other taxes, it is not for us to inquire. Perhaps it may be found in the fact that the fee is sold in one case, while. in the other the land is sold for a term of years only.
I think the mandamus should be denied.
Christiancy J., did not sit, being interested.

Mandamus issued.